DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 06/15/2020.


Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The examiner has carefully considered the applicant’s originally filed specification and respectfully notes that it fails to provide proper antecedent basis for the recitations encrypted according to a key value to enable secured sharing of a representation of the content information and decrypting the representation of the content information using the key by claims 1, 14 and 18.  Furthermore, the applicant has not shown support for those features.  
For example, the independent claims essentially recite that “ encrypted according to a key value to enable secured sharing of a representation of the content information and decrypting the representation of the content information using the key”.  Specification disclosed that [0015] Conventional vehicles can employ 
The examiner points out that there is no disclosure of such within the specification nor is such shown within the applicant's drawings using encrypted according to a key value to enable secured sharing of a representation of the content information and decrypting the representation of the content information using the key by claims 1, 14 and 18.
Thus, the specification fails to provide antecedent basis for the claim recitations.  Furthermore, the applicant has not pointed out where the claim is supported, thus failing to enable a reasonable interpretation of the claims.
  Furthermore, the independent claim 1,14 and 18 essentially recite that “encrypted according to a key value to enable secured sharing of a representation of the content information and decrypting the representation of the content information using the key by claims 1, 14 and 18”.  The examiner points out that there is no disclosure of such within the specification.  
Thus, the specification fails to provide antecedent basis for the claim recitations.  Furthermore, the applicant has not pointed out where the claim is supported, thus failing to enable a reasonable interpretation of the claims.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without encrypted according to a key value to enable secured sharing of content, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). [  secure sharing requires the representation of content information needs to encrypt using the key, this is the critical information or main element for the claims to protect the data that is being shared with the service station and payment for the vehicle]   

 	Claims 1,14 and 18 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter “encrypted according to a key value to enable secured sharing of a representation of the content information and decrypting the representation of the content information using the key “which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant has not pointed out where the claim is supported, nor does there appear to be a written description of the claim limitations in the application as filed (see above objection to the specification).   
 
As per claims, 2-13, 15-17 and 19-20, those claims are rejected based on the same rational set forth the independent claims.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 	As per claim 1, 14 and 18, those claim recites the phase encrypted according to a key value to enable secured sharing of a representation of the content information and decrypting the representation of the content information using the key. It is not clear in the specification that how the key value is been used to encrypt a representation of the content information and decrypt the representation. Examiner is considering the encode the tag and decode the tag of the vehicle. 
 	As per claims, 2-13, 15-17 and 19-20, those claims are rejected based on the same rational set forth the independent claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-20 of U.S. Patent No. 10,721,233. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 and 8-20 of U.S. Patent No. 10,721,233 include all the limitations of claims 1-6 and 8-20 of the instant application 16/641616. 
 	
Instant application 16/902227
Patent # 10,721,233
1. A service device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: receiving, from a vehicle device associated with a vehicle, a representation of content information that is encrypted according to a key value to enable secured sharing of the representation of the content information with the service device, wherein the service device is located proximate to the vehicle; and 




in response to decrypting the representation of the content information based on the key value, initiating access to an account corresponding to the service device.

2. The service device of claim 1, wherein the key value is separately received from a mobile device.
3. The service device of claim 2, wherein the key value is received in response to an input determined to be associated with a user identity.
4. The service device of claim 3, wherein the input is received in response to querying the mobile device for the key value.
5. The service device of claim 1, wherein the representation is an electronic representation and the secured sharing is via a radio frequency wireless interface, and wherein the service device being proximate to the vehicle comprises the service device being within a distance allowing the service device to receive a radio frequency signal from the vehicle device via the radio frequency wireless interface.
6. The service device of claim 1, wherein the secured sharing is via an infrared wireless interface, and wherein the service device being proximate to the vehicle comprises the service device being within a distance allowing the service device to receive an infrared signal from the vehicle device via the infrared wireless interface.
8. The service device of claim 7, wherein the audio signal has been generated by the vehicle via an audio system comprising a speaker device.
9. The service device of claim 1, wherein the representation is a visual representation and the secured sharing is via a generation of an image via an image display device of the vehicle, and wherein the service device being proximate to the vehicle comprises the service device being within a distance allowing the service device to receive the image from the vehicle device via the image display device.
10. The service device of claim 9, wherein the generation of the image comprises generation of a bar code image.
11. The service device of claim 9, wherein the generation of the image comprises generation of a matrix bar code image.
12. The service device of claim 1, wherein the secured sharing comprises a generation of an optical signal by an optical device of the vehicle.
13. The service device of claim 12, wherein the generation of the optical signal comprises pulsing a headlight device.

14. A method, comprising: receiving, by a service device comprising a processor, a representation of account information from a vehicle device, wherein the representation of account information comprises encrypted account information, wherein the service device is located proximate to a vehicle comprising the vehicle device; and 





in response to determining, by the service device, the account information based on the representation of account information and a key value, accessing, by the service device, an account corresponding to the account information.





15. The method of claim 14, further comprising: receiving, by the service device separately from the receiving the representation of account information, the key value via a mobile device.

16. The method of claim 15, wherein receiving the representation of the account information is in response to the mobile device receiving an external input.
17. The method of claim 14, wherein receiving the representation of the account information occurs in response to a query from the service device.
18. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a service device comprising a processor, facilitate performance of operations, comprising: receiving a representation of content information from a vehicle device, wherein the representation comprises the content information encrypted based on a key value, wherein the service device is located proximate to a vehicle comprising the vehicle device, and wherein the content information comprises account information; and accessing the account information in response to a decryption of the representation based on the key value.







19. The non-transitory machine-readable medium of claim 18, wherein the operations further comprise: receiving the key value separately from the receiving the representation.
20. The non-transitory machine-readable medium of claim 19, wherein receiving the representation is performed in response to a query from the service device.


1. A service device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: receiving, from a vehicle device of a vehicle, a representation of content information that is encrypted according to a key value to enable secured sharing of the representation of the content information with the service device, wherein the representation of the content information is determined by a mobile device that is different from the service device and the vehicle device, and wherein the service device is located proximate to the vehicle and the mobile device; and 
in response to decrypting the representation of the content information based on the representation of the content information and the key value, initiating access to a determined account.

2. The service device of claim 1, wherein the key value is separately received from the mobile device.
3. The service device of claim 2, wherein the key value is received in response to an input determined to be associated with a user identity.
4. The service device of claim 3, wherein the input is received in response to querying the mobile device for the key value.
5. The service device of claim 1, wherein the representation is an electronic representation and the sharing is via a radio frequency wireless interface, and wherein the service device being proximate to the vehicle is the service device being within a distance allowing the service device to receive a radio frequency signal from the vehicle device via the radio frequency wireless interface.
6. The service device of claim 1, wherein the sharing is via an infrared wireless interface, and wherein the service device being proximate to the vehicle is the service device being within a distance allowing the service device to receive an infrared signal from the vehicle device via the infrared wireless interface.



8. The service device of claim 7, wherein the audio signal has been generated by the vehicle via an audio system comprising a speaker device.
9. The service device of claim 1, wherein the representation is a visual representation and the sharing is via generation of an image via an image display device of the vehicle, and wherein the service device being proximate to the vehicle is the service device being within a distance allowing the service device to receive the image from the vehicle device via the image display device.

10. The service device of claim 9, wherein the generation of the image comprises generation of a bar code image.
11. The service device of claim 9, wherein the generation of the image comprises generation of a matrix bar code image.
12. The service device of claim 1, wherein the sharing comprises generation of an optical signal by an optical device of the vehicle.
13. The service device of claim 12, wherein the generation of the optical signal comprises pulsing a headlight device.

14. A method, comprising: receiving, by a service device comprising a processor, a representation of account information from a vehicle device, wherein the representation of account information comprises encrypted account information and is determined by a mobile device that is different from the service device and the vehicle device, wherein the service device is located proximate to a vehicle comprising the vehicle device and is located proximate to the mobile device, and wherein the representation of account information and a key value are together employable by the service device to determine the account information; and 
in response to determining, by the service device, the account information based on the representation of account information and the key value, accessing an account corresponding to the account information.



15. The method of claim 14, further comprising receiving, by the service device separately from the receiving the representation of account information, the key value via the mobile device.

16. The method of claim 14, wherein the receiving by the service device is in response to the mobile device receiving an external input.
17. The method of claim 14, wherein the receiving the account information occurs in response to a query from the service device.
18. A non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: receiving, by a service device comprising the processor, a representation of content information from a vehicle device, wherein the representation comprises the content information encrypted based on a key value, wherein the representation is determined by a mobile device and provided to the vehicle device by the mobile device for communication to the service device, wherein the service device is located proximate to a vehicle comprising the vehicle device and also proximate to the mobile device, and wherein the content information comprises account information; and accessing the content information based on decrypting the representation based on the key value.

19. The non-transitory machine-readable storage medium of claim 18, wherein the key value is received by the processor separately from the receiving the representation.
20. The non-transitory machine-readable storage medium of claim 19, wherein the receiving the representation is performed in response to a query from the service device.




“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). “Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4 . This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982).  Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6,9-11,14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bazakos et al US 2005/0055582 in view of Engels et al US 2012/0011360.

 	As per claim 1, Bazakos discloses a service device, comprising: 
 	a processor ( par 0004 a host computer 15); and 
 	a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (par 0004 a host computer 15 with processor and memory ), comprising: 
 	receiving, from a vehicle device associated with a vehicle, a representation of content information ( par 0004 receive tag data, i.e. representation of content information,  from persons or things, i.e. vehicle, passing through the door, or mounted on structures such as an interstate toll booth to monitor the traffic passing on a highway. par 0029, The security system of FIG. 3 is employed at a main gate of an organization or company to identify vehicles and drivers. Any vehicle (such as vehicle 33) and personnel who intend to pass through gate 39 is required to carry passive RFID vehicle tags 332 and active RFID personnel tags 331 ) that is encrypted (par 0004 encoded in the tag's )  and  is sharing of the representation of the content information with the service device ( encoded in the tag's, i.e. the representation of the content information , integrated circuit and the data is passed, i.e. sharing,  to a host computer 15), wherein the service device is located proximate to the vehicle (par 0034 When vehicle 33 passes, i.e. proximate, through sensing point 35); and 
 	in response to decrypting the representation of the content information (par 0004 The reader then decodes, i.e. encrypting, the data encoded in the tag's i.e. the representation of the content information, integrated circuit  and 0034 computer 38 decodes the data read from readers 32 and 34, retrieves, i.e. accessing the date of the vehicle, relevant data from database, i.e. account, and compares those data ), initiating access to the service device ( par 0004, the guard can then decide if vehicle 33 and personnel are to be granted, i.e. access  or denied entry through gate 39, i.e. service device  and par 0029  a main gate of an organization or company to identify vehicles and drivers. Any vehicle (such as vehicle 33) and personnel who intend to pass through gate 39 is required to carry passive RFID vehicle tags 332 and active RFID personnel tags 331 (although both devices could be active or both could be passive.) The security system includes passive RFID vehicle tag reader 32 and active RFID driver tag reader 34 that are installed at a distance from gate 39 for reading the RFID vehicle tags carried by vehicle 33 and the RFID personnel tags carried by personnel riding in vehicle 33. Although the passive RFID vehicle tag reader 32 and the active RFID driver tag reader 34 are separate readers in the embodiment, these two readers may be also included in a single reader 31. To ensure a secured identification, the system also preferably includes facial recognition system 36 that is installed closer to gate 39 for scanning facial images of the personnel in vehicle 33. The system further includes a computer 38 that is installed in a guard booth or a control office at gate 39 and is preferably remotely connected with a central computer).  
 	encrypted according to a key value to enable secured sharing content information; and decrypting the content information based on the key value, initiation access to an account to the service device.
    	 Engels discloses encrypted according to a key value to enable secured sharing content information( 0024 they may use that key and a symmetric key, i.e. a key, cipher to communicate securely with one another and [0417] Due to the mobile nature of vehicles and the use of symmetric key,i.e. a key value, ciphers on the toll tags, i.e. content information, a KMS system is required to distribute the tag secret keys to the toll booth and open road tolling applications as the keys are needed and [0417] Due to the mobile nature of vehicles and the use of symmetric key ciphers on the toll tags, a KMS system is required to distribute the tag secret keys to the toll booth and open road tolling applications) and initiating access to an account to the service device (par 0417 The Dallas toll authority maintains a Dallas domain authority server 402 ,i.e. the service device, that manages the secret keys for all toll tags that are commissioned by and authorized for use within the Dallas toll authority's toll road network and [0451] By encapsulating KMS systems, the children KMS systems gain access to the services, i.e. account, provided by the Authority KMS servers connected to the parent KMS system's KMS root servers).

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encoded in the tag's of sharing of Bazakos, based on the teaching of symmetric key encryption from to TAG and server of Engels, because doing so would provide faster encryption for secure communications(par 0012).


 	As per claim 2, Bazakos in view of Engels discloses the service device of claim , Engels discloses 1, wherein the key value is separately received from a mobile device ( par 0400 The intermediate KAS server 66 receives the NA packet and uses the sid to reference the session record, i.e. key value from the mobile device 380 ).  

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encoded in the tag's of sharing of Bazakos, based on the teaching of symmetric key encryption from to TAG and server of Engels, because doing so would provide faster encryption for secure communications(par 0012).


 	As per claim 3, Bazakos in view of Engels discloses The service device of claim 2, Engels discloses  wherein the key value is received in response to an input determined to be associated with a user identity (par 0021 [0021] Kerberos is a trusted third party (TTP) system that uses symmetric ciphers to authenticate the identity of machines based upon knowledge of a shared secret with the Kerberos system and to securely assign a shared secret session key to machines requesting to communicate securely with one another). 
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encoded in the tag's of sharing of Bazakos, based on the teaching of symmetric key encryption from to TAG and server of Engels, because doing so would provide faster encryption for secure communications(par 0012).

As per claim 4, Bazakos in view of Engels discloses The service device of claim 3, Engels wherein the input is received in response to querying the mobile device for the key value ( par 0036 one server in the root KMS server layer, the intermediate KMS server layer and the resolver KMS server layer is configured to cache information including at least one of queries, query results, cryptographic keys and cryptographic conversations based on a specified set of security levels for each domain).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encoded in the tag's of sharing of Bazakos, based on the teaching of symmetric key encryption from to TAG and server of Engels, because doing so would provide faster encryption for secure communications(par 0012).

 	As per claim 5, Bazakos in view of Engels discloses The service device of claim 1, Bazakos disclose  wherein the representation is an electronic representation and the secured sharing is via a radio frequency wireless interface ( par 0029 a main gate of an organization or company to identify vehicles and drivers. Any vehicle (such as vehicle 33) and personnel who intend to pass through gate 39 is required to carry passive RFID vehicle tags 332 and active RFID personnel tags 331 (although both devices could be active or both could be passive.) The security system includes passive RFID vehicle tag reader 32 and active RFID driver tag reader 34 that are installed at a distance from gate 39 for reading the RFID vehicle tags carried by vehicle 33 and the RFID personnel tags carried by personnel riding in vehicle 33. Although the passive RFID vehicle tag reader 32 and the active RFID driver tag reader 34 are separate readers in the embodiment, these two readers may be also included in a single reader 31. To ensure a secured identification, the system also preferably includes facial recognition system 36 that is installed closer to gate 39 for scanning facial images of the personnel in vehicle 33.), and wherein the service device being proximate to the vehicle comprises the service device being within a distance allowing the service device to receive a radio frequency signal from the vehicle device via the radio frequency wireless interface (par 0014 a computer for processing the data read by the RFID tag reader and the facial images obtained by the facial recognition system. The IDs of the vehicle and driver read by the RFID reader and the scanned facial images are sent to the computer).  

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encoded in the tag's of sharing of Bazakos, based on the teaching of symmetric key encryption from to TAG and server of Engels, because doing so would provide faster encryption for secure communications(par 0012).

 	As per claim 6, Bazakos in view of Engels discloses The service device of claim 1, Bazakos disclose recording data regarding the personal ID information in a radio frequency identification (RFID) tag, reading data from the RFID tag, comparing the data with those stored in the database, retrieving a face print (usually a template) corresponding to the data read from the RFID from the database, and scanning (imaging) the face of the person in two near-IR bands in the reflective region of the spectrum to obtain two facial images
 	However, Engels discloses  wherein the secured sharing is via an infrared wireless interface, and  wherein the service device being proximate to the vehicle comprises the service device being within a distance allowing the service device to receive an infrared signal from the vehicle device via the infrared wireless interface( Engels  par 0327 0327] The interface 68/70 then initiates a tag authentication request (TAR) packet to its logically nearest KAS server 66 in the hierarchy that manages its local domain. In practice, distribution white lists can be used by the KAS servers to determine which other servers or elements can be communicated with. As an example, this approach can be used for root KMS servers to communicate only with top level intermediate KMS servers and for authority KMS servers to communicate with only root KMS servers. The TAR packet contains sid, a type code identifying the type of response expected, and the SSID, IV, and dv parameters that collectively and secretly identify the tag 22. At the same time it transmits the TAR packet it starts a retry timer and initializes a retry counter and par 0421 tolling locations physically nearby to the requesting KMS server 412 ).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encoded in the tag's of sharing of Bazakos, based on the teaching of symmetric key encryption from to TAG and server of Engels, because doing so would provide faster encryption for secure communications(par 0012).

  	`As per claim 9, Bazakos in view of Engels discloses The service device of claim 1,Bazakos discloses wherein the representation is a visual representation and the secured sharing is via a generation of an image via an image display device of the vehicle, and wherein the service device being proximate to the vehicle comprises the service device being within a distance allowing the service device to receive the image from the vehicle device via the image display device ( par 0008 biometric system, the system takes an image or an image sequence of a person and then performs a "one-to-many" verification database search against the images stored in the database. This is done using 2D or 3D imaging technology. However, such a one-to-many search is very slow and often unreliable. Furthermore, present biometric verification systems typically require facial verification in a benign lighting and background environment with no relative facial movement. That is, the person who is requesting access must either stay still or move in a prescribed fashion while the system takes his/her image, or the individual must present their fingers or iris in direct contact to a biometric reader. This presentation requires direct contact and increases the overall time needed for completing the verification task).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encoded in the tag's of sharing of Bazakos, based on the teaching of symmetric key encryption from to TAG and server of Engels, because doing so would provide faster encryption for secure communications(par 0012).

 	As per claim 10. Bazakos in view of Engels discloses The service device of claim 9, Bazakos discloses wherein the generation of the image comprises generation of a bar code image ( par 0012 storing data regarding personal information and a face print (template) of the person in a database, wherein the face print is represented by numerical codes of a face digital image of the person. The method further comprises recording data regarding the personal ID information in a radio frequency identification (RFID) tag, reading data from the RFID tag, comparing the data with those stored in the database, retrieving a face print (usually a template) corresponding to the data read from the RFID from the database, and scanning (imaging) the face of the person in two near-IR bands in the reflective region of the spectrum to obtain two facial images. These two facial images comprise a low (reflective IR) band facial image and an upper (reflective IR) band facial image. The method then performs a weighted subtraction of the two facial images (fusion), and thresholds the resulting image to obtain an image of the exposed skin of the person. The method also performs a video scan of the face of the person, overlays the thresholded image (skin image on the video image (registered)), performs a model-based approach to determined the face part of the skin in the video image (face detection) and then compares the detected face with the retrieved face print.).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encoded in the tag's of sharing of Bazakos, based on the teaching of symmetric key encryption from to TAG and server of Engels, because doing so would provide faster encryption for secure communications(par 0012).

 	As per claim 11. Bazakos in view of Engels discloses The service device of claim 9, Bazakos discloses wherein the generation of the image comprises generation of a matrix bar code image ( par 0012 storing data regarding personal information and a face print (template) of the person in a database, wherein the face print is represented by numerical codes of a face digital image of the person. The method further comprises recording data regarding the personal ID information in a radio frequency identification (RFID) tag, reading data from the RFID tag, comparing the data with those stored in the database, retrieving a face print (usually a template) corresponding to the data read from the RFID from the database, and scanning (imaging) the face of the person in two near-IR bands in the reflective region of the spectrum to obtain two facial images. These two facial images comprise a low (reflective IR) band facial image and an upper (reflective IR) band facial image. The method then performs a weighted subtraction of the two facial images (fusion), and thresholds the resulting image to obtain an image of the exposed skin of the person. The method also performs a video scan of the face of the person, overlays the thresholded image (skin image on the video image (registered)), performs a model-based approach to determined the face part of the skin in the video image (face detection) and then compares the detected face with the retrieved face print. ).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encoded in the tag's of sharing of Bazakos, based on the teaching of symmetric key encryption from to TAG and server of Engels, because doing so would provide faster encryption for secure communications(par 0012).

 	 As per claim 14, Bazakos discloses a method, comprising: receiving, from a vehicle device associated with a vehicle, a representation of content information ( par 0004 receive tag data, i.e. representation of content information,  from persons or things, i.e. vehicle, passing through the door, or mounted on structures such as an interstate toll booth to monitor the traffic passing on a highway. par 0029, The security system of FIG. 3 is employed at a main gate of an organization or company to identify vehicles and drivers. Any vehicle (such as vehicle 33) and personnel who intend to pass through gate 39 is required to carry passive RFID vehicle tags 332 and active RFID personnel tags 331 ) that is encrypted (par 0004 encoded in the tag's )  and  is sharing of the representation of the content information with the service device ( encoded in the tag's, i.e. the representation of the content information , integrated circuit and the data is passed, i.e. sharing,  to a host computer 15), wherein the service device is located proximate to the vehicle (par 0034 When vehicle 33 passes, i.e. proximate, through sensing point 35); and 
 	in response to decrypting the representation of the content information (par 0004 The reader then decodes, i.e. encrypting, the data encoded in the tag's i.e. the representation of the content information, integrated circuit  and 0034 computer 38 decodes the data read from readers 32 and 34, retrieves, i.e. accessing the date of the vehicle, relevant data from database, i.e. account, and compares those data ), initiating access to the service device ( par 0004, the guard can then decide if vehicle 33 and personnel are to be granted, i.e. access  or denied entry through gate 39, i.e. service device  and par 0029  a main gate of an organization or company to identify vehicles and drivers. Any vehicle (such as vehicle 33) and personnel who intend to pass through gate 39 is required to carry passive RFID vehicle tags 332 and active RFID personnel tags 331 (although both devices could be active or both could be passive.) The security system includes passive RFID vehicle tag reader 32 and active RFID driver tag reader 34 that are installed at a distance from gate 39 for reading the RFID vehicle tags carried by vehicle 33 and the RFID personnel tags carried by personnel riding in vehicle 33. Although the passive RFID vehicle tag reader 32 and the active RFID driver tag reader 34 are separate readers in the embodiment, these two readers may be also included in a single reader 31. To ensure a secured identification, the system also preferably includes facial recognition system 36 that is installed closer to gate 39 for scanning facial images of the personnel in vehicle 33. The system further includes a computer 38 that is installed in a guard booth or a control office at gate 39 and is preferably remotely connected with a central computer).  
 	encrypted according to a key value to enable secured sharing content information; and decrypting the content information based on the key value, initiation access to an account to the service device.
    	 Engels discloses encrypted according to a key value to enable secured sharing content information( 0024 they may use that key and a symmetric key, i.e. a key, cipher to communicate securely with one another and [0417] Due to the mobile nature of vehicles and the use of symmetric key,i.e. a key value, ciphers on the toll tags, i.e. content information, a KMS system is required to distribute the tag secret keys to the toll booth and open road tolling applications as the keys are needed and [0417] Due to the mobile nature of vehicles and the use of symmetric key ciphers on the toll tags, a KMS system is required to distribute the tag secret keys to the toll booth and open road tolling applications) and initiating access to an account to the service device (par 0417 The Dallas toll authority maintains a Dallas domain authority server 402 ,i.e. the service device, that manages the secret keys for all toll tags that are commissioned by and authorized for use within the Dallas toll authority's toll road network and [0451] By encapsulating KMS systems, the children KMS systems gain access to the services, i.e. account, provided by the Authority KMS servers connected to the parent KMS system's KMS root servers).

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encoded in the tag's of sharing of Bazakos, based on the teaching of symmetric key encryption from to TAG and server of Engels, because doing so would provide faster encryption for secure communications(par 0012).

 	 As per claim 18, Bazakos discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a service device comprising a processor ( par 0004 a host computer 15), facilitate performance of operations, comprising: receiving, from a vehicle device associated with a vehicle, a representation of content information ( par 0004 receive tag data, i.e. representation of content information,  from persons or things, i.e. vehicle, passing through the door, or mounted on structures such as an interstate toll booth to monitor the traffic passing on a highway. par 0029, The security system of FIG. 3 is employed at a main gate of an organization or company to identify vehicles and drivers. Any vehicle (such as vehicle 33) and personnel who intend to pass through gate 39 is required to carry passive RFID vehicle tags 332 and active RFID personnel tags 331 ) that is encrypted (par 0004 encoded in the tag's )  and  is sharing of the representation of the content information with the service device ( encoded in the tag's, i.e. the representation of the content information , integrated circuit and the data is passed, i.e. sharing,  to a host computer 15), wherein the service device is located proximate to the vehicle (par 0034 When vehicle 33 passes, i.e. proximate, through sensing point 35); and 
 	in response to decrypting the representation of the content information (par 0004 The reader then decodes, i.e. encrypting, the data encoded in the tag's i.e. the representation of the content information, integrated circuit  and 0034 computer 38 decodes the data read from readers 32 and 34, retrieves, i.e. accessing the date of the vehicle, relevant data from database, i.e. account, and compares those data ), initiating access to the service device ( par 0004, the guard can then decide if vehicle 33 and personnel are to be granted, i.e. access  or denied entry through gate 39, i.e. service device  and par 0029  a main gate of an organization or company to identify vehicles and drivers. Any vehicle (such as vehicle 33) and personnel who intend to pass through gate 39 is required to carry passive RFID vehicle tags 332 and active RFID personnel tags 331 (although both devices could be active and both could be passive.) The security system includes passive RFID vehicle tag reader 32 and active RFID driver tag reader 34 that are installed at a distance from gate 39 for reading the RFID vehicle tags carried by vehicle 33 and the RFID personnel tags carried by personnel riding in vehicle 33. Although the passive RFID vehicle tag reader 32 and the active RFID driver tag reader 34 are separate readers in the embodiment, these two readers may be also included in a single reader 31. To ensure a secured identification, the system also preferably includes facial recognition system 36 that is installed closer to gate 39 for scanning facial images of the personnel in vehicle 33. The system further includes a computer 38 that is installed in a guard booth or a control office at gate 39 and is preferably remotely connected with a central computer).  
 	encrypted according to a key value to enable secured sharing content information; and decrypting the content information based on the key value, initiation access to an account to the service device.
    	 Engels discloses encrypted according to a key value to enable secured sharing content information( 0024 they may use that key and a symmetric key, i.e. a key, cipher to communicate securely with one another and [0417] Due to the mobile nature of vehicles and the use of symmetric key,i.e. a key value, ciphers on the toll tags, i.e. content information, a KMS system is required to distribute the tag secret keys to the toll booth and open road tolling applications as the keys are needed and [0417] Due to the mobile nature of vehicles and the use of symmetric key ciphers on the toll tags, a KMS system is required to distribute the tag secret keys to the toll booth and open road tolling applications) and initiating access to an account to the service device (par 0417 The Dallas toll authority maintains a Dallas domain authority server 402 ,i.e. the service device, that manages the secret keys for all toll tags that are commissioned by and authorized for use within the Dallas toll authority's toll road network and [0451] By encapsulating KMS systems, the children KMS systems gain access to the services, i.e. account, provided by the Authority KMS servers connected to the parent KMS system's KMS root servers).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encoded in the tag's of sharing of Bazakos, based on the teaching of symmetric key encryption from to TAG and server of Engels, because doing so would provide faster encryption for secure communications(par 0012).
 


Claims 7- 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bazakos et al US 2005/0055582 in view of Engels et al US 2012/0011360 in view of Hutt US 2011/0211705.

 	As per claim 7, Bazakos in view of Engels discloses The service device of claim 1, Bazakos discloses wherein the representation is a tonal representation and the secured sharing is generated by the vehicle, and wherein the service device being proximate to the vehicle comprises the service device being within a distance allowing the service device to receive  from the vehicle device ( par 0012 performs a video scan of the face of the person, overlays the thresholded image (skin image on the video image (registered)), performs a model-based approach to determined the face part of the skin in the video image (face detection) and then compares the detected face with the retrieved face print.).  
 
 	The combination does not explicitly disclose the audio signal validation.
However, Hutt discloses the audio signal validation(par 0044 After verifying that all loudspeakers in the audio system have been validated 1619 the full audio system may be verified 1620 ).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encoded in the tag's of sharing of Bazakos, based on the teaching of symmetric key encryption from to TAG and server of Engels, based on the teaching of audio signal of Hutt, based on the teaching of because doing so would provide validation for the vehicle(par 0044).

 	As per claim 8, Bazakos in view of Engels discloses The service device of claim 7, the combination does not disclose wherein the audio signal has been generated by the vehicle via an audio system comprising a speaker device.  
 	However, Hutt discloses wherein the audio signal has been generated by the vehicle via an audio system comprising a speaker device(par 0044 After verifying that all loudspeakers in the audio system have been validated 1619 the full audio system may be verified 1620).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encoded in the tag's of sharing of Bazakos, based on the teaching of symmetric key encryption from to TAG and server of Engels, based on the teaching of audio signal of Hutt, based on the teaching of because doing so would provide validation for the vehicle(par 0044).

 	

 
Claims 12- 13 are  rejected under 35 U.S.C. 103 as being unpatentable over Bazakos et al US 2005/0055582 in view of Engels et al US 2012/0011360 in view of Rentscher et al US 2013/0158960.
 
 	As per claim 12. Bazakos in view of Engels discloses The service device of claim 1, the combination does not explicitly disclose wherein the secured sharing comprises a generation of an optical signal by an optical device of the vehicle.  
 	However, Rentschler disclose wherein the secured sharing comprises a generation of an optical signal by an optical device of the vehicle ([0007] Therefore, a reflection intensity may be understood, for example, as a light intensity, which is detected or read in by an optical detector, such as a camera, after a headlight illuminates a particular position of the road marking. The reflection intensity model may be a mathematical model, which forms a graph via interpolation of the plurality of points; the graph assigning, to each point on the road marking covered by the light cone, a corresponding reflection intensity and a corresponding distance from the vehicle. For example, the graph may have the shape of a second-order or higher-order parabola. In particular, the reflection intensity model may represent a concrete function made up of a pair of functions, which is determined using the obtained reflection intensity of the point.). 

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encoded in the tag's of sharing of Bazakos, based on the teaching of symmetric key encryption from to TAG and server of Engels, based on the validating the headlight of Rentschler, because doing so would provide validating the vehicle(par 0028).


 	As per claim 13. Bazakos in view of Engels discloses the service device of claim 12, the combination does not explicitly disclose wherein the generation of the optical signal comprises pulsing a headlight device. 
 	However, Rentschler disclose wherein the generation of the optical signal comprises pulsing a headlight device ([0028] FIG. 1 shows a flow chart of an example method 100 for validating an illumination range of a light cone or an illumination-range test value of a light cone of vehicle headlights on the basis of a reflection intensity of traffic-lane markings). 

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encoded in the tag's of sharing of Bazakos, based on the teaching of symmetric key encryption from to TAG and server of Engels, based on the validating the headlight of Rentschler, because doing so would provide validating the vehicle (par 0028).

  	 

Claims 15 -17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bazakos et al US 2005/0055582 in view of Engels et al US 2012/0011360 in view of Smith et al US 2009/0156238.

 	As per claim 15, Bazakos in view of Engels discloses the method of claim 14, further comprising: The combination does not explicitly discloses
 	 receiving, by the service device separately from the receiving the representation of account information, the key value via a mobile device.  
 	However, Smith discloses receiving, by the service device separately from the receiving the representation of account information, the key value via a mobile device.  
 ( fig.7, loading your card details of the card number, account information, and par 0024 the user to enter the verification code previously provided to the user by the personalization server 108 ).  
 
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encoded in the tag's of sharing of Bazakos, based on the teaching of symmetric key encryption from to TAG and server of Engels, based on loading input of the code into your phone of Smith, because doing so would provide validating the vehicle (par 0028).


 
 	As per claim 16. Bazakos in view of Engels discloses the method of claim 15, 
 	The combination does not explicitly discloses wherein receiving the representation of the account information is in response to the mobile device receiving an external input.  
 	However, Smith discloses wherein receiving the representation of the account information is in response to the mobile device receiving an external input ( fig.5, press start to load your card on to your phone and fig.6, par 0024 the user to enter the verification code previously provided to the user by the personalization server 108 ).  
 
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encoded in the tag's of sharing of Bazakos, based on the teaching of symmetric key encryption from to TAG and server of Engels, based on loading input of the code into your phone of Smith, because doing so would provide validating the vehicle (par 0028).

 	As per clam 17. Bazakos in view of Engels discloses the method of claim 14, 
 	 The combination does not explicitly discloses wherein receiving the representation of the account information occurs in response to a query from the service device.  
 	However, Smith discloses wherein receiving the representation of the account information occurs in response to a query from the service device ( [0022] At 302 in FIG. 3, the mobile telephone 102 receives the SMS message sent by the personalization server 108).  

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encoded in the tag's of sharing of Bazakos, based on the teaching of symmetric key encryption from to TAG and server of Engels, based on the validating the headlight of Rentschler, because doing so would provide validating the vehicle (par 0028).

 	As per claim 19, Bazakos in view of Engels discloses The non-transitory machine-readable medium of claim 18, the combination does not discloses wherein the operations further comprise: receiving the key value separately from the receiving the representation.  
 	However, Smith discloses wherein the operations further comprise: receiving the key value separately from the receiving the representation( fig.5, press start to load your card on to your phone and fig.6, par 0024 the user to enter the verification code previously provided to the user by the personalization server 108 ).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encoded in the tag's of sharing of Bazakos, based on the teaching of symmetric key encryption from to TAG and server of Engels, based on loading input of the code into your phone of Smith, because doing so would provide validating the vehicle (par 0028).

   	As per clam 20, Bazakos in view of Engels discloses he non-transitory machine-readable medium of claim 19, the combination does not discloses wherein receiving the representation is performed in response to a query from the service device.
 	However, Smith discloses wherein receiving the representation is performed in response to a query from the service device ([0022] At 302 in FIG. 3, the mobile telephone 102 receives the SMS message sent by the personalization server 108).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encoded in the tag's of sharing of Bazakos, based on the teaching of symmetric key encryption from to TAG and server of Engels, based on loading input of the code into your phone of Smith, because doing so would provide validating the vehicle (par 0028).


 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cattone US 2016/0189146 discloses providing optical communication between a vehicle and an external actor include a system provider device that establishes, through communication over a network with at least one vehicle, the at least one vehicle as a communication proxy. Establishing the at least one vehicle as a communication proxy may include pairing the at least one vehicle with a user device. In various embodiments, the system provider also receives a communication trigger. In response to the communication trigger, the system provider may transmit a modulated optical signal via an illumination source of one of the at least one vehicle and an external actor, to the other of the at least one vehicle and the external actor. The system provider detects, at the other of the at least one vehicle and the external actor, the modulated optical signal and demodulates the transmitted optical signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496